Case 3:19-cv-01534-TAD-KLH Document 1 Filed 11/29/19 Page 1 of 5 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION

 DOUGLAS FAMILY TRUST, et al.,                    )
                                                  )
                 Plaintiffs,                      )
                                                  )
                 v.                               )

 ALIGHT SOLUTIONS LLC, NICK
                                                  )
                                                  )
                                                      Case No.   19-1534
 DOUGLAS, GRAPHIC PACKAGING                       )
 INTERNATIONAL INC,                               )
                                                  )
                 Defendants.                      )

                                    NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF LOUISIANA, MONROE DIVISION

       Defendant, Alight Solutions LLC, by counsel, respectfully notifies this Court of the

removal of the above-styled cause from the 4th Judicial Circuit Court of Ouachita Parish,

Louisiana, to the United States District Court for the Western District of Louisiana, Monroe

Division, pursuant to 28 U.S.C. §1331, §1367, §1441, and 29 U.S.C. §1132, and says as follows:

                                                 I.

       This action is being removed to federal court based upon the following alternative federal

jurisdictional bases: federal question jurisdiction under 28 U.S.C. §1331 and under the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et seq. (hereafter

“ERISA”); and supplemental jurisdiction under 28 U.S.C. §1367.

                                                II.

       On or about October 28, 2019, Plaintiffs filed in the 4th Judicial Circuit Court of Ouachita

Parish, Louisiana the above-entitled civil action, bearing Case No. 19-3367 in the records and files

of that Court.
Case 3:19-cv-01534-TAD-KLH Document 1 Filed 11/29/19 Page 2 of 5 PageID #: 2



                                                III.

       The aforesaid 4th Judicial Circuit Court of Ouachita Parish, Louisiana action is a suit of a

wholly civil nature of which the United States District Court for the Western District of Louisiana,

Monroe Division, has original jurisdiction under 28 U.S.C. §1331, §1367, and 29 U.S.C. §1132,

and is one that may be removed by petitioner pursuant to 28 U.S.C. §1441.

                                                IV.

       This Court has federal question jurisdiction over the action because Plaintiffs, as alleged

beneficiaries under an employee welfare benefit plan, seek recovery of benefits and other relief

under said employee welfare benefit plan. The plan is controlled by ERISA:

               a.      At all times relevant hereto Graphic Packaging International,
                       Inc. established and/or maintained an employee welfare
                       benefit plan that provided life insurance coverage for
                       decedent, Lori Douglas, and, as such, was a participant
                       and/or beneficiary under said employee welfare benefit plan;

               b.      The plan is one established or maintained by an employer as
                       defined by ERISA, 29 U.S.C. §1002(5). That section defines
                       an employer as “any person acting directly as an employer,
                       or indirectly in the interest of an employer, in relation to an
                       employee benefit plan . . . .”;

               c.      The plan was established and is maintained for the purpose
                       of providing, among other things, life insurance benefits for
                       participants and/or beneficiaries of the plan;

               d.      The plan was and is therefore an employee welfare benefit
                       plan within the meaning of 29 U.S.C. §1002(1);

               e.      Plaintiffs’ claim is one for recovery of benefits and other
                       relief under said employee welfare benefit plan; and

               f.      Pursuant to 29 U.S.C. §1132(e), the district courts of the
                       United States have original jurisdiction over actions brought
                       by participants and beneficiaries to recover benefits or other
                       relief under employee welfare benefit plans.




                                                 2
Case 3:19-cv-01534-TAD-KLH Document 1 Filed 11/29/19 Page 3 of 5 PageID #: 3



                                                 V.

       In addition and alternatively, this Court has federal question jurisdiction under ERISA of

this matter and, to the extent this Court should determine that any of Plaintiffs’ claims are not

preempted by ERISA, this Court would have supplemental jurisdiction over such claims because

such claims are so related to claims in the action within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.

                                                VI.

       This action is therefore one of which the United States District Court for the Western

District of Louisiana, Monroe Division, has original federal question jurisdiction under 28 U.S.C.

§§1331 and 1441, as well as supplemental jurisdiction under 28 U.S.C. §1367, and this action may

be removed to this Court by petitioner pursuant to 28 U.S.C. §1441. Ouachita Parish is within the

venue of the United States District Court for the Western District of Louisiana, Monroe Division.

                                                VII.

       This petition is being filed pursuant to 28 U.S.C. §1446 within thirty (30) days of service

of the initial pleading in which a removable claim is asserted, and is removable in that:

               a.      The time for filing this petition under 28 U.S.C. §1446 has
                       not expired;

               b.      Plaintiffs seek recovery of life insurance benefits but they
                       have artfully crafted their pleading based wholly upon state
                       law causes of action, claims and/or theories of recovery;

               c.      In the companion cases of Metropolitan Life Insurance
                       Company v. Taylor, 481 U.S. 58 (1987), and Pilot Life
                       Insurance Co. v. Dedeaux, 481 U.S. 41 (1987), the United
                       States Supreme Court established that state law claims such
                       as those asserted by Plaintiffs herein are preempted by
                       ERISA, in that ERISA, 29 U.S.C. §1132, provides Plaintiffs’
                       exclusive cause of action and displaces entirely any state
                       cause of action, thus rendering Plaintiffs’ case, however
                       pleaded, exclusively a federal question case removable to
                       this Court;
                                                 3
Case 3:19-cv-01534-TAD-KLH Document 1 Filed 11/29/19 Page 4 of 5 PageID #: 4




               d.      To the extent any of Plaintiffs’ claims are governed by state
                       law, this Court has supplemental jurisdiction over such
                       claims; and

               e.      Consent to removal from Defendant, Nick Douglas, is
                       attached as Exhibit “A”. Consent to removal is not required
                       from Defendant, Graphic Packaging International, Inc.,
                       because there is no information in the state court record to
                       indicate it was served in the state court action.

                                               VIII.

       Therefore, Defendant files this Notice of Removal of this action from the 4th Judicial

Circuit Court of Ouachita Parish, Louisiana, in which it is now pending, to the United States

District Court for the Western District of Louisiana, Monroe Division. There are attached to this

notice, marked Exhibit “B” and incorporated by reference, true and correct copies of all process,

pleadings, and orders served upon Defendant in this action.

                                                IX.

       Also attached to this notice, marked as Exhibit “C” and incorporated by reference, is a true

and correct copy of the Notice of Filing Notice of Removal that will be filed (without exhibits)

with the 4th Judicial Circuit Court of Ouachita Parish, Louisiana.

         WHEREFORE, Defendant notifies this Court of the removal of this action from the 4th

Judicial Circuit Court of Ouachita Parish, Louisiana to the United States District Court for the

Western District of Louisiana, Monroe Division.




                                                 4
Case 3:19-cv-01534-TAD-KLH Document 1 Filed 11/29/19 Page 5 of 5 PageID #: 5




                                             Respectfully submitted,

                                             OGLETREE, DEAKINS, NASH,
                                             SMOAK & STEWART, P.C.

                                             By:_s/ William H. Payne_
                                             William H. Payne, LA Bar # 36617
                                             700 Poydras St., Suite 3500
                                             New Orleans, LA 70139
                                             Ph.: (504) 648-2612; Fax: (504) 648-3859
                                             william.payne@ogletree.com
                                             Attorneys for Defendant Alight


                                CERTIFICATE OF SERVICE

        I certify that on November 29, 2019 the foregoing NOTICE OF REMOVAL was filed
electronically on and that service of same on all counsel of record will be made by the Court’s
CM/ECF system as follows:
              Russell A. Woodard, Jr.
              raw@therawlaw.com

              Amy Coath Johnson
              amy@acjlawoffice.com

       I further certify that service was made on the following non-registered ECF counsel of
record by placing copies of the NOTICE OF REMOVAL in envelopes properly addressed to them
and with sufficient first-class postage pre-paid:

              Amy Coath Johnson
              LAW OFFICE OF AMY COATH JOHNSON
              119 South Franklin Street
              Bastrop, Louisiana 71220



                                           s/ William H. Payne_
                                           William H. Payne




                                              5
